Citation Nr: 1114650	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1970, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In March 2011, the Veteran testified at a Video Conference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran's DD Form 214 notes that he had 5 months and 26 days of foreign service and was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  His service treatment records, including a January 1970 separation examination report, do not note any history of drug use or a diagnosis of hepatitis C, liver abnormalities, or blood abnormalities. 

A Marriage License notes that the Veteran was married in February 1971; the Veteran reported that he divorced in June 1974.

VA treatment records dated in 2008 note the Veteran's prior medical history of hepatitis C, status post-interferon prescription and a history of intravenous drug use more than 15-20 years ago.  In a December 2008 statement, Dr. GB noted that a formal diagnosis of hepatitis was made in March 2000.  She opined that "it is possible" that the Veteran's hepatitis infection "actually occurred decades earlier and possible during his military service."

During an October 2009 DRO hearing, the Veteran reported that he "snorted" a "white powder" (heroin) to calm his nerves in Vietnam.  He reported that he continued to use heroin for two years after service, using a "good amount" each day, until his wife insisted that he quit.  During a March 2011 hearing before the Board, the Veteran stated that he used heroin six times in service to calm himself down but did not use drugs after service.  He also reported that he had sex with prostitutes on two occasions during his time in service.  

VA's duty to assist requires that a VA medical examination be provided or medical opinion obtained when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the Veteran has presented testimony of hepatitis C exposure during active duty, and his treating VA physician has stated that it is "possible" that the hepatitis infection occurred during his military service.  For these reasons, it is determined that the evidence at least suggests the current hepatitis may be related to active duty, satisfying the low threshold of McLendon.  Therefore, a VA examination is needed in this case.

Finally, in a March 2008 VA Form 21-526, the Veteran reported that he has received post-service treatment for hepatitis C at the West Haven VA Medical Center (VAMC) since 2003.  Only treatment records dated from April 2008 to May 2008 have been associated with the Veteran's claims file.  On remand, the originating agency should obtain and associate with the claims file all outstanding, post-service treatment records pertinent to the claim prior to affording the Veteran a VA examination .  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any outstanding medical records from the West Haven VAMC.

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any hepatitis C.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should discuss the nature, onset and etiology of hepatitis C.  A history of all the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to any incident of the Veteran's period of active military service.

The rationale for all opinions expressed must be provided.  In this regard, the examiner should address the December 2008 opinion from Dr. GB.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


